Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, of 4/19/2022, with respect to amended claims 1-, have been fully considered and are persuasive.  
The amendment followed the parent distinguishable details, therefore the examiner had requested a Terminal Disclaimer, since the amended claims deemed allowable over prior art, but, not particularly distinct with respect this application parent already allowed. 

The examiner thanks applicant for the electronic TD filed with minimal delay on (7/11/2022, approved), upon the examiner’s consideration of the issue.

The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
	Regarding claim 1 (system), the prior art fails teach, disclose or suggest the combination, associated with, enabling use of a media content bot in a social messaging environment that supports group chat, comprising: a conversational agent provided within a social messaging environment, and operating as a media content bot, which participates in an interaction with a plurality of client media devices associated with a plurality of users as part of a group chat, including recognizing media content commands received within the group chat, and responds to the received media content commands by: accessing the media server via an application programming interface and providing interaction information associated with the group chat to the media server, including communications received during the group chat, for use by the media server in determining one or more recommended items of media content, receiving, from the media server, links or references to the one or more recommended items of media content, and updating the group chat, including providing an identification of the one or more recommended items of media content for delivery to one or more of the plurality of client media devices; and wherein the links or references received from the media server are used for playback of the one or more recommended items of media content at one or more of the plurality of client media devices associated with the plurality of users as part of the group chat.
Claim 5 (method) and claim 9 (medium), represent the steps and, steps associated with the medium, in code, are allowable based on, substantially the same reasons based on the combination of limitations, performed, with respect to system claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/13/2022